Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 6, 8 and 9 are canceled. 
Claims 1, 3-5, 7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Kopeschka (2020/0271061) discloses “controller configured to monitor a fuel system supplying fuel to a gas turbine engine. The system also includes an electric propulsion system controlled by the controller. The electric propulsion system is configured as a variable load, which is supplied rotational energy by the engine. The controller is configured to dynamically control a magnitude of the variable load to adjust rotational speed of the gas turbine engine during a fixed level of fuel supply to the gas turbine engine. The electric propulsion system may include an electric generator and a plurality of propulsor motor(s) rotating a propulsor to provide thrust and/or lift to a vehicle such as an aircraft”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an engine system for an aircraft comprising: a propulsor configured to drive the aircraft; a thermal combustion engine configured to drive the propulsor; an electric motor-generator connected to the thermal combustion engine and configured to drive the propulsor; a power converter configured to apply a torque to the electric motor-generator and generate electric energy from the torque and an engine controller configured to: determine a current power output of the thermal combustion engine; determine a most fuel efficient power output of the thermal combustion engine based on current operating conditions; compare the current power output (P) with the most fuel efficient power output (P2); and increase or decrease the torque applied to the electric motor so as to increase or decrease a load on the thermal combustion engine, wherein the torque is increased or decreased by an amount required to vary increase or decrease the power output of the thermal combustion engine to the determined most fuel efficient power output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836